Name: Commission Regulation (EC) No 2328/97 of 25 November 1997 opening imports of a quantity of 280 330 tonnes of quality common wheat in the framework of the tariff quota of 300 000 tonnes of quality wheat opened by Regulation (EC) No 529/97
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  consumption
 Date Published: nan

 L 323/10 EN Official Journal of the European Communities 26 . 11 . 97 COMMISSION REGULATION (EC) No 2328/97 of 25 November 1997 opening imports of a quantity of 280 330 tonnes of quality common wheat in the framework of the tariff quota of 300 000 tonnes of quality wheat opened by Regulation (EC) No 529/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations ('), and in particular Article 1 thereof, Whereas Commission Regulation (EC) No 529/97 of 21 March 1997 opening and administering a tariff quota of 300 000 tonnes of quality wheat and repealing Regulation (EC) No 1 854/94 (2), as amended by Regulation (EC) No 850/97 (3), lays down provisions governing imports under that quota; whereas, in view of the situation on the Community market for wheat, import licence applications should be called for under that quota for a given period; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1 . Import licence applications may be submitted for quality common wheat falling within CN code 1001 90 99 meeting the criteria laid down in Annex I to Regulation (EC) No 529/97, from the date of entry into force of this Regulation until the end of the 30th day thereafter. 2 . A total of 280 330 tonnes of common wheat may be imported in accordance with this Article . 3 . Regulation (EC) No 529/97 shall apply to such imports . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 146, 20 . 6 . 1996, p. 1 . (2) OJ L 82, 22 . 3 . 1997, p . 44. 1 OJ L 122, 14. 5 . 1997, p . 10 .